I concur in the judgment. To my mind it is entirely immaterial whether all or any portion of plaintiff's money was used by Mrs. Pleasant in the payment of her indebtedness to the estate of Bell, by reason of which the foreclosure decree held by the estate as *Page 64 
security for such indebtedness was transferred to Mrs. Gordon for Mrs. Pleasant in the year 1893, with the full knowledge of plaintiff. Findings of the court, fully sustained by the evidence, justify the conclusion that Mrs. Pleasant had the authority to authorize the taking by defendant at the sheriff's sale of the legal title as security for the payment of the notes of Mrs. Bell and herself, both of which were given for a valuable consideration. The court expressly found that it is not true "that any of said acts or proceedings were without the knowledge or consent of plaintiff," and the evidence shows very clearly that plaintiff had clothed Mrs. Pleasant with ostensible authority at least to do anything and everything she saw fit to do with relation to her money. The defendant apparently acted in the highest good faith throughout.
Plaintiff did not by this action seek a decree authorizing redemption. She claimed that defendant was a trustee, by reason of the source of the consideration. She failed utterly to establish to the satisfaction of the trial court the cause of action alleged. I am of the opinion that the judgment, under all the circumstances, was correct and should be affirmed. The defendant has, however, never claimed to hold the property except as security for the payment of the amounts due him from plaintiff and Mrs. Pleasant, and as this, with his costs, is secured to him by the modification of the judgment proposed, I concur in the judgment.